Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  
DETAILED ACTION
Response to Amendment
The amendment filed 2/22/21 has been entered and fully considered.
Claims 1-7 are pending and have been fully considered.
The double patenting rejection is maintained.
Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-7 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10669496.  Although the conflicting claims are not identical, they are not patentably distinct from each other because in both cases the composition comprising a quaternary ammonium salt contain the same reaction product.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 103(a) as being obvious over SEXTON (WO8809365, cited on IDS filed 5/11/2020), in combination with REID ET AL. (WO2011095819, cited on the IDS filed 5/11/2020), GRABARSE ET AL. (WO2012004300, cited on IDS filed 5/11/2020), REID (WO2010097624, cited on the IDS filed 5/11/2020), REID ET AL. (WO2011110860, cited on the IDS filed 5/11/2020), GREENFIELD ET AL. (WO2012071313, cited on the IDS filed 5/11/2020), VARTANIAN (US PATENT 4171959), MALEC (US PATENT 4056531), and RANKA (WO9911693, cited on the IDS filed 5/11/2020)  in their entirety.   Hereby referred to as SEXTON, REID’819, GRABARSE, REID’624, REID’860, GREENFIELD, VARTANIAN, MALEC, and RANKA.  
Regarding claims 1-7:
SEXTON discloses a diesel fuel composition comprising a diesel fuel for use in an indirect injection diesel engine containing a minor proportion by weight of a quaternary ammonium salt soluble; wherein the four residues connected to the quaternary nitrogen atom of said salt are independently selected from hydrocarbyl residues which optionally contain at least one functional group as a substituent or as a member of the hydrocarbon chain.  The composition also contains one or two residues that contains at least 6 carbon atoms while the remaining residues contain less than 6 carbon atoms.  The hydrocarbyl residues are selected from alkyl groups, alkenyl groups, aryl 
SEXTON discloses a diesel fuel composition of a quaternary ammonium salt in combination with REID’819 disclosure of a diesel fuel composition comprising a quaternary ammonium salt with the molecular weights of the reactants.
REID’819 discloses a diesel fuel composition comprising a quaternary ammonium salt formed by reacting a hydrocarbyl (Mn: 170-2800)-substituted acylating agent and an amine, then quaternizing; the use of the composition provides clean-up and keep-clean performance for the injectors from internal deposits in modern diesel engine; the performance can be measured with the power loss of the engine; the engine can have a common rail injection system; the diesel fuel can be an ultra-low sulfur diesel (ULSD). Example 11 discloses the product of reaction of PIB (Mw : 260) substituted succinic anhydride with dimethylaminopropylamine with a condensation giving PIBSI ; this succinimide is quaternized with methyl salicylate; 86.4 ppm of this quaternized succinimide are added to the fuel and a keep-clean performance is provided in a modern diesel engine: power +/- constant (FIG 5; pg 1 ln 3 - pg 3 ln 29; claims 1-9, 12, 13, 15-17; FIGs 1, 2, 5; Examples 6, 11 , 24; Tables 2, 4; pg 7 ln 18 - ln 35; pg 15 ln 35 - ln 38; pg 19 ln 8 - ln 35; pg 20 ln 31 - pg 21 ln 23).

GRABARSE discloses a middle-distillate fuel comprising 10-5000 ppm wt. of at least a quaternized nitrogen compound made by reaction of a hydrocarbyl (Mn: 200-10 000, 350-5000) - substituted polycarboxylic anhydride with an amine; the compound is used as detergent additive for diesel fuel; it prevents and removes internal diesel injector deposits in a diesel engine with a high pressure common rail diesel injectors; also the diesel fuel can be a ULSD (page 1, line 4- line 16; claims 1-7, 13, 15-19, 21-24; page 3, line 32 - page 4, line 14; page 10, line 27 - page 11, line 5; page 13, line 1 - line 2; page 19, line 29 - page 20, line 17; page 51, line 4 - line 21 ; page 52, line 19 - line 23; page 53, line 22 - page 54, line 3; page 66, line 1 - page 67, line 3).
SEXTON discloses a diesel fuel composition of a quaternary ammonium salt in combination with REID’624 and REID’860 disclosure of a diesel fuel composition comprising a quaternary ammonium salt with additional components as the reactants and molecular weights.
REID’624 discloses a diesel fuel composition comprising a quaternary ammonium salt additive formed by quaternizing a nitrogen-containing species which can be: (i) the reaction product of a hydrocarbyl (at least 8 carbon atoms, preferably Mn: 170-2800)-substituted acylating agent and an amine, (ii) a Mannich reaction product, made from an hydrocarbyl (such as olefin of 10 carbon atoms or polyolefin (Mn: 400-150,099)) - substituted phenol or (iii) a polyalkylene-substituted amine (Mn: 500-3000); the additive is used to remove the deposits within the injector body of a diesel engine which can have a common rail injection system; 10-500 ppm of quaternary ammonium salt are added into the diesel fuel; the fuel can be a ULSD (page 1, line 3 - page 3, line 16; claims 1,4-7, 10-13; example 3; table 2; page 13, line 19- page 14, line 29; page 15, line 7- line 9; page 16, line 1 - page 18, line 13; page 20, line 1 - page 21, line 11; page 30, line 33 - line 36; page 35, line 9 - line 13).

SEXTON discloses a diesel fuel composition of a quaternary ammonium salt in combination with GREENFIELD disclosure of the quaternized polyester salt may comprise a cation.
GREENFIELD discloses a fuel composition comprising a polyester-substituted quaternary ammonium salt; Mn of the quaternary polyester salt: 500-3000; the fuel can be a diesel fuel which can be a ULSD (paragraph 59).  The Examples (paragraphs 106, 110) disclose the use of 71 ppm of the additive salt in the fuel; this additive can provide a lower power loss of an engine which can have a common rail injection system (paragraphs 88, 109); thus this additive is a better detergent (paragraph 1) for the purpose of inhibiting the formation, and facilitating the removal, of engine deposits (paragraph 3). The quaternized polyester salt may comprise a cation represented by a formula (see claim 5)

    PNG
    media_image1.png
    122
    355
    media_image1.png
    Greyscale

where R1 is a hydrogen or a hydrocarbyl group containing from 1 to 20 carbon atoms and R2 is a hydrocarbylene group containing from 1 to 20 carbon atoms; R3 is a hydrocarbyl group containing from 1 to 10 carbon atoms; R4 is a hydrocarbyl group containing from 1 to 10 carbon atoms; R5 is a hydrocarbylene group containing from 1 to 20 carbon atoms; R 6 is a hydrogen or a hydrocarbyl group containing from 1 to 10 carbon atoms; n is a number from 1 to 10; R7 is hydrogen, a hydrocarbonyl group containing from 1 to 22 carbon atoms, or a hydrocarbyl group containing from 1 to 22 carbon atoms; and X2 is a group derived from the quaternizing agent (see paragraphs [0001] - [0003], [0009], [0015] - [0017], [0024] - [0028], [0055], [0059], [0088], [0106], [0109], [0110]; claims 1-9, 10-14; tables 1, 2; page 18, line 16 - line 17).
	SEXTON discloses a diesel fuel composition of a quaternary ammonium salt in combination with VARTANIAN, MALEC and RANKA disclosure of a diesel fuel composition comprising a quaternary ammonium salt as an additive with additional components as the reactants and molecular weights.
VARTANIAN discloses a quaternary ammonium salt of a polyisobutenyl (Mw: 325-425) succinimide which is used as a fuel detergent additive; the fuel is gasoline; the additive removes preformed deposits in the carburetor (column 5, line 42 - line 46; claims 1, 3, 5, 6, 12, 13; example I; table I).
MALEC discloses a fuel detergent additive which can be a hydrocarbyl (25 to over 200 carbon atoms) substituted quaternary ammonium salt; polyisobutene is hydrocarbyl; the fuel can be a diesel fuel; polybutene (Mw: 350) tri-n-propyl-ammonium bromide and C25H51 tri-n-butyl-
RANKA disclose a hydroxy fatty acid polymer functionalized with a tertiary amine to form a quaternary compound; the hydroxy fatty acid polymer has a Mw of 300-3000; the hydroxyl fatty acid can have for formula HOOC-R'CH(OH)-R"-CH3, R’, R": (CH2)m with each m integer from 1 to 18 (page 3, line 34 - page 4, line 3; claims 1-9, 16, 17, 20-22; page 4, line 32 - page 6, line 26).
SEXTON, REID’819, GRABARSE, REID’624, REID’860, GREENFIELD, VARTANIAN. MALEC, and RANKA are analogous art because they are from the “same field of endeavor” of a diesel fuel for use in an indirect injection diesel engine containing a minor proportion by weight of a quaternary ammonium salt soluble additive.
A prima facie case of obviousness may be made when formulation / compositions have very close components and similar utilities. An obviousness rejection based on similarity in the components and function entails the motivation of one skilled in the art to make a claimed formulation / compositions, in the expectation that formulation / compositions having similar components will produce similar products." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979) See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) See also MPEP § 2144.08.
The office has clearly established a prima facie case of obviousness as outlined above (i.e. all the claimed components are taught by the references in the claimed formulation) and now burden shifts to applicants to establish evidence otherwise or evidence of criticality and they have not shown that any additional or omission of components would not be expected to be of similar formulation to the evidence of record.  

The invention as a whole would have been prima facie obvious before the effective filing date of the claimed invention by the disclosure rendered by SEXTON in combination with REID’819, GRABARSE, REID’624, REID’860, GREENFIELD, VARTANIAN. MALEC, and RANKA.
Response to Arguments
Applicant's arguments filed 2/22/21 have been fully considered but they are not persuasive.
Applicant argues “Turning first to Sexton, it shows quaternary compounds including sulphonates. In October 1993, the EPA set limits requiring diesel fuels to have less than 500 ppm sulfur. Thus, a substantial portion of Sexton teaches away from the presently claimed invention and is not properly combinable with the other documents relied upon for the obviousness rejection.”  Examiner respectfully disagrees and maintains the rejection referenced above.  This is not deemed to be persuasive for the reasons set forth above in the rejection also, because a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994)  (Claims were directed to an epoxy resin based printed circuit material. A prior art reference disclosed a polyester-imide resin based printed circuit material, and taught that although epoxy resin based materials have acceptable stability and some degree of flexibility, they are inferior to polyester-imide resin based materials. The court held the claims would have been obvious over 
Applicant argues “Further, while Reid ‘819, does show quaternary ammonium salts with polyisobutylene substituents, it also states on page 9, line 17 that “the average molecular weight of the polyisobutylene substituent is preferably from 700-1300.” Thus, Reid also expressly teaches away from the present claims, which require the quat salts to have a hydrocarbyl-substituent derived from a hydrocarbon having a number average molecular weight of from about 100 to about 500. Similarly, Reid ‘624 and Reid ‘860 do not expressly teach quat salts to have a hydrocarbyl-substituent derived from a hydrocarbon having a number average molecular weight of from about 100 to about 500.”  Examiner respectfully disagrees for at least the reasons stated above.  The Examiner relied on REID’819 to teach the MW; as stated in the above office action.  In addition, REID’819 explicitly discloses a diesel fuel composition comprising a quaternary ammonium salt formed by reacting a hydrocarbyl (Mn: 170-2800 ; see page 7 ln 18-ln 35) -substituted acylating agent and an amine, then quaternizing; the use of the composition provides clean-up and keep-clean performance for the injectors from internal deposits in modern diesel engine; the performance can be measured with the power loss of the engine; the engine can have a common rail injection system; the diesel fuel can be an ultra-low sulfur diesel (ULSD). Example 11 discloses the product of reaction of PIB (Mw : 260) substituted succinic anhydride with dimethylaminopropylamine with a condensation giving PIBSI ; this succinimide is quaternized with methyl salicylate; 86.4 ppm of this quaternized succinimide are added to the fuel and a keep-clean performance is provided in a modern diesel engine: power +/- constant (FIG 5; pg 1 ln 3 - pg 3 ln 29; claims 1-9, 12, 13, 15-17; FIGs 1, 2, 5; Examples 6, 11 , 24; Tables 2, 4; pg 7 ln 18 - ln 35; pg 15 ln 35 - ln 38; pg 19 ln 8 - ln 35; pg 20 ln 31 - pg 21 ln 23).  Applicant is reminded that a reference is good not only for what it teaches but also for what one of In re Opprecht 12 USPQ 2d 1235, 1236 (CAFC 1989); In re Bode USPQ 12; In re Lamberti 192 USPQ 278; In re Bozek 163 USPQ 545, 549 (CCPA 1969); In re Van Mater 144 USPQ 421; In re Jacoby 135 USPQ 317; In re LeGrice 133 USPQ 365; In re Preda 159 USPQ 342 (CCPA 1968).  In addition, "A reference can be used for all it realistically teaches and is not limited to the disclosure in its preferred embodiments" See In re Van Marter, 144 USPQ 421.
Finally; a prima facie case of obviousness may be made when formulation / compositions have very close components and similar utilities. An obviousness rejection based on similarity in the components and function entails the motivation of one skilled in the art to make a claimed formulation / compositions, in the expectation that formulation / compositions having similar components will produce similar products." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979) See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) See also MPEP § 2144.08.
The office has clearly established a prima facie case of obviousness as outlined above (i.e. all the claimed components are taught by the references in the claimed formulation) and now burden shifts to applicants to establish evidence otherwise or evidence of criticality and they have not shown that any additional or omission of components would not be expected to be of similar formulation to the evidence of record.  
Therefore the Examiner is of the position that the claimed invention would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  In view of the teachings as set forth above, it is the examiners position that the references reasonably teach or suggest the limitations of the rejected claims.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 



/CHANTEL L GRAHAM/Examiner, Art Unit 1771 



/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771